Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-22 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claims 1, the prior art of record does not disclose, teach, or fairly suggest, “the signal buffering unit includes first, second and third buffer capacitors respectively charging the first, second third association signals,wherein the first association signal includes an offset of the amplification unit, the second association signal includes an output signal of the photo-sensing element, and the third association signal includes an offset of the pixel region, and wherein the multiplexer is directly connected to the first, second and the third buffer capacitors and subtracts the offset of the amplification unit and the offset of the pixel region from the output signal of the photo-sensing element” in combination with the other limitations of the claim.
Independent claims 12, 21, and 22 contain corresponding limitations and are allowable on the same grounds.
Dependent claims are allowed based on the independent claims from which they depend.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN C GUNBERG whose telephone number is (571)270-3107. The examiner can normally be reached Monday-Friday, 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDWIN C GUNBERG/Primary Examiner, Art Unit 2884